                Case 1:19-cv-05395-PGG-KHP Document 28
                                                    27 Filed 09/09/20
                                                             09/08/20 Page 1 of 2




                                                                                                                09/09/2020

                                                    THE CITY OF NEW YORK
                                                   0B




JEAME E. JOHNSON                                  LAW DEPARTMENT                                                      Sharon Sprayregen
Corporation Counsel                                     100 CHURCH STREET                                            phone: 212-356-0873
                                                        NEW YORK, NY 10007                                              fax: 212-356-2088
                                                                                                             email: ssprayre@law.nyc.gov
                                                                                                                          (not for service)


                                                                               September 8, 2020



        Via ECF
        Honorable Katherine H. Parker
        United States Magistrate Judge
        United States District Court
        500 Pearl Street
        New York, NY 10007

                         Re:      Washington v. The City of New York, et al.., 19-CV-5395 (PGG) (KHP)

        Dear Judge Parker:

               I am the Assistant Corporation Counsel assigned to the defense of the City of New York
        and Reverend Robles in above-referenced action, in which Plaintiff alleges that he has not been
        permitted to attend religious services.

               I am writing to respectfully request a two-day adjournment of the conference currently
        scheduled for September 9, 2020 at 2 pm. I have just been informed that, on August 20, 2020,
        Mr. Washington was transferred to the custody of New York State Department of Corrections
        and Community Supervision (DOCCS).1 I apologize for the timing of this letter. Given that Mr.
        Washington is not in the custody of the New York City Department of Correction (DOC), I am
        not certain I will be able to arrange for Mr. Washington to be available at 2 pm tomorrow.
        Should the Court deny this request, I will do my best to arrange for Mr. Washington to be on the
        phone for the conference.

                                                                               Respectfully,

                                                                                         /s/




        1
         I now see there was an ECF notification of his transfer, which I missed.   Though I was on vacation last week, I
        should have seen the notification, and I apologize.
                Case 1:19-cv-05395-PGG-KHP Document 28
                                                    27 Filed 09/09/20
                                                             09/08/20 Page 2 of 2




                                                                   Sharon Sprayregen
                                                                   Assistant Corporation Counsel


          cc:    Landon L. Washington
                 NYSID: 01930776N
                 Ulster Correctional Facility
                 PO Box 800
                 Napanoch, NY 12458




The telephonic Status Conference in this matter that is scheduled for Wednesday, September 9, 2020 at
2:00 p.m. is hereby rescheduled to Wednesday, October 21, 2020 at 2:00 p.m.
It is hereby ordered that the Warden of other official in charge of the Ulster Correctional Facility
produce Plaintiff Landon L. Washington, DIN No. 20-R-0522 on October 21, 2020 by no later than 2:00 p.m., to a
suitable location within the Ulster Facility that is equipped with a telephone, for the purpose of participating
by telephone in a conference with the Court and Defendant’s counsel. If the scheduled time and date
presents a hardship, the Warden or the Warden’s designee should promptly inform chambers by calling
Courtroom Deputy Chris Aiello at (212) 805-0234.
Defendant’s counsel is directed to call Judge Parker’s teleconference line at the scheduled time with the
Plaintiff already on the phone. Please dial (866) 434-5269, Access code: 4858267.

The Clerk of Court is requested to mail a copy of this order to the Plaintiff and Warden in charge of the
Ulster Correctional Facility:

PLAINTIFF:                                      WARDEN
Landon L. Washington                            750 Berme Road
DIN#20R0522                                     Napanoch, NY 12458
Ulster C.F.
P.O. Box 800
Napanoch, NY 12458




                                                                                          09/09/2020




                                                        2
